UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


TERRY W. STEWART,                     
               Plaintiff-Appellant,
                 v.
                                               No. 02-1466
MICHAEL THOMAS; MARTHA
WILLIAMS,
            Defendants-Appellees.
                                      
           Appeal from the United States District Court
     for the Western District of North Carolina, at Charlotte.
     William L. Osteen, District Judge, sitting by designation.
                      (CA-02-57-3-WLO)

                  Submitted: September 20, 2002

                      Decided: November 19, 2002

 Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.



Affirmed in part and vacated and remanded in part by unpublished
per curiam opinion.


                             COUNSEL

Terry W. Stewart, Appellant Pro Se.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                         STEWART v. THOMAS
                              OPINION

PER CURIAM:

   Terry Stewart appeals the dismissal of his civil complaint and the
imposition of sanctions. We affirm in part, vacate in part, and remand
for further proceedings on the issue of sanctions.

   We have reviewed the record and the judgment of the district court
finding that Stewart’s complaint is frivolous, and we find no revers-
ible error. Accordingly, we affirm the rejection of Stewart’s claims on
the reasoning of the district court. See Stewart v. Thomas, No. CA-02-
57-3-WLO (W.D.N.C. filed Mar. 28, 2002; entered Mar. 29, 2002).

   Stewart also asserts that the district court improperly imposed sanc-
tions. While we express no opinion on the propriety of the imposition
of sanctions, the court should have given Stewart proper notice that
sanctions were under consideration and allowed him an opportunity
to respond. In this case, the show cause order did not specifically
inform Stewart that he might be subjected to sanctions if the court
found that he filed his complaint without factual or legal basis. Rule
11 of the Federal Rules of Civil Procedure requires that the court pro-
vide a party "notice and a reasonable opportunity to respond" before
it imposes sanctions. While the hearing established that Stewart’s
complaint was frivolous, the court should have notified Stewart that
it was considering the pre-filing review order that it imposed. See
Autry v. Woods, 106 F.3d 61, 63 (4th Cir. 1997) (noting that this
Court issued show cause order before entering pre-filing review
injunction). This would have given Stewart a chance to respond to the
propriety of sanctions rather than simply opposing the dismissal of his
complaint. Because the court did not provide Stewart adequate notice
and an opportunity to respond before imposing sanctions, we vacate
the sanctions order and remand for the court to do so. We express no
opinion as to whether Stewart’s conduct merits sanctions or whether
the chosen sanctions are appropriate.

   In sum, we vacate the sanctions order and remand for further pro-
ceedings as to sanctions after Stewart is given proper notice and
affirm the court’s orders in all other respects. We dispense with oral
argument because the facts and legal contentions are adequately pre-
                        STEWART v. THOMAS                        3
sented in the materials before the court and argument would not aid
the decisional process.

                                       AFFIRMED IN PART;
                           VACATED AND REMANDED IN PART